Title: Joseph Milligan to Thomas Jefferson, 9 February 1817
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Georgetown February 9th 1817
          
          Yours of the 27th ult has been with me three or four days the 20 Dollars which it Contained are at your Credit for which accept my thanks
          this day fortnight I sent you the third proof which has not yet been returned and it is ten days since the fourth proof was sent off and it has not returned I delayed answering two or three days in hopes that they might be with me in that time and that I might send you the 5th with my answer to yours of the 27th ult I now enclose you the prospectus as published in the National Intelligencer it is Corrected now by your original manuscript I send it for your inspection as I propose to make Six pages of the Book out of it to immediatly follow the title page there must be some neglect in the post office either at Georgetown or Milton as it never could be thus long to have a proof from you will you have the goodness to state the matter to the post master of Milton as I have done to the post master of Georgetown and if the fault is not found out may be obviate in future
          I have a copy of Gillies Greece 4 vols 8vo Boards which I will have bound in a fortnight and Send you and it  if it is possible in that time to get his history of the world I will bind it and Send it also
          the first moment I have I will state your account but it will not be until the end of the present session of Congress as it will take at least ten days to wait on them and other public Characters of Washington which I must do in person to obtain their names as Subscribers to Tracys Political Economy already three or four have sent in their names from the House of Representatives to have them put to the list of Subscribers and as the book will be well printed and Elegantly bound at a cheap rate I think I shall get the whole Edition of one thousand Copies Subscribed for particularly as I will make the book very Scarce to nonsubscribers I am engaged night and day & Sundays in  preparing the account books for the Office of Discount and Deposit of the Bank of the United States wa which will be opened on the 17th instant in the Treasury office in the Washington
          
            With respect yours
            Joseph Milligan
          
        